Citation Nr: 1212531	
Decision Date: 04/05/12    Archive Date: 04/11/12

DOCKET NO.  11-11 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUE

Entitlement to service connection for a bilateral shoulder disability.  


REPRESENTATION

Appellant represented by:	Vermont Veterans Affairs Section, Military Department


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran served in the National Guard.  He had an initial period of active duty for training (IADT) from February to May 1979; he was activated for a period of active duty service from November 2004 to January 2006.  The disability claimed on appeal is related to his period of active duty service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont, which denied service connection for a bilateral shoulder condition. 

In March 2012, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of this testimony is associated with the claims file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Service treatment records reveal that the Veteran incurred an injury to the jaw and neck during service; some records indicate a diagnosis of trapezius strain.  

2.  VA medical records reveal a current diagnosis of bilateral shoulder strain and tendonitis.  

3.  A VA Compensation and Pension examination medical opinion indicates that the Veteran's bilateral shoulder disability is not related to the injury during service.  

4.  VA medical opinions from treating physicians link the current bilateral shoulder disability to the injury during active service.  

5.  The Veteran reports a continuity of symptomatology of shoulder pain dating to service.  


CONCLUSION OF LAW

The criteria for service connection for a bilateral shoulder disability have been met.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA is required to meet the notice and duty to assist provisions of 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Given the favorable outcome below, no conceivable prejudice to the Veteran could result from the grant of service connection below.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

When a chronic disease identity is established in service, then a showing of continuity after discharge is not required.  Continuity of symptomatology is required only where the condition noted during service (or in a presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b).  The nexus between service and the current disability can be satisfied by medical or lay evidence of continuity of symptomatology and medical evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997).  

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Following the point at which it is determined that all relevant evidence has been obtained, it is the Board's principal responsibility to assess the credibility, and therefore the probative value of proffered evidence of record as a whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); see Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether documents submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 (2000).

Service treatment records reveal that the Veteran was injured in Iraq in March 2005.  As described in a September 2005 service treatment record, while he was exiting a humvee, his helmet got stuck in the door while the vehicle rolled forward and he injured his neck and jaw.  A November 2005 Army medical certificate noted reports of neck and jaw pain, but also indicated a notation of "trapezius strain" which was aggravated by the wearing of body armor and other equipment.  

Service connection has been granted for neck strain as a residual of the injury during service.  

VA treatment records dated August 2007 reveal that the Veteran had complaints of neck and shoulder pain.  

VA treatment records dated December 2007 through January 2008 revealed that the Veteran had bilateral shoulder pain associated with his neck pain.  These records also reveal that the Veteran reported a history of shoulder injury and pain dating from the in-service injury.  Ultimately, right shoulder arthroscopic surgery was required as indicated in February 2008 VA records.  

In September 2008 a VA Compensation and Pension examination of the Veteran was conducted.  The examiner reviewed the evidence of record including the history related to the in-service injury.  After full examination, the diagnosis was "bilateral shoulder strain, tendonitis with residuals of right shoulder surgery."  The examiner's medical opinion was that the current bilateral shoulder disability was not caused by the injury during service or the service-connected neck disability.  The rationale was that a wrenching of the neck would not cause shoulder tendonitis, which was most likely related to the Veteran's civilian occupation as a landscaper.

In January 2009 the Veteran's treating VA physician submitted a letter which indicated a relationship between the injury during service and the Veteran's current bilateral shoulder disability.  The rationale was based on the relationship of the muscles of the neck and shoulder.  

The evidence clearly establishes that the Veteran had an injury during service.  While most of the evidence indicates primary symptoms of neck and jaw pain at that time, the Veteran has testified that he had shoulder pain at that time and it has persisted.  This is credible evidence of a continuity of symptomatology.  A service treatment record indicates an assessment of trapezius strain.  This muscle involves both the neck and upper shoulder.  There is a current disability diagnosed as bilateral shoulder strain and tendonitis.  While the VA examiner indicated that this disability was not related to service, the VA treatment records and the letter from the treating VA physician do indicate a nexus to service.  There is not a preponderance of the evidence against the claim.  Accordingly, service connection for a bilateral shoulder disability is warranted.



ORDER

Service connection for a bilateral shoulder disability is granted.  





____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


